I concur. When the constitution says that any county, city, etc., may make and enforce, within its limits, all such local, police, sanitary, and other regulations as are not in conflict with general law, it uses the terms "counties" and "cities" in their organized condition, or as bodies politic; it does not mean that the people of the county or of the city, in their individual capacity, may do these things.
The terms employed in framing a constitution or in the enactment of laws by the legislature are to be construed as they were generally understood at the time. Our system of government is not that of a pure democracy, but it is a representative republic. This holds throughout, from the smallest subdivision, such as cities and towns, up through counties and states, to the federated or national government. The people, in their individual capacity, do not make or enforce laws to govern them, but they delegate the power to their agents to make laws, and also to construe and enforce them. The power to enforce is coupled with the power to make local, police, and sanitary regulations, recognizing the obvious fact that laws are useless unless they can be enforced. No one will pretend that the people of the county, in their individual and unorganized condition, can enforce any legislative act or ordinance; that must be done by and through the proper officers and agencies recognized by the constitution and general laws of the state. Under the rule,Expressio unius est exclusio alterius, the legislature has no authority to create any other public, corporate bodies or agencies than those specified in the constitution, and clothe them with the power to make and enforce local, police, sanitary, and other regulations. (Ex parte Werner, 129 Cal. 567.)
Garoutte, J., concurred in the concurring opinion. *Page 75